UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-31083 (Commission File Number) MILLENNIUM CELL INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 22-3726792 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) One Industrial Way West, Eatontown, New Jersey 07724 (Address of Principal Executive Offices) (Zip Code) (Registrant's telephone number, including area code) (732) 542-4000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. (as defined See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Securities Exchange Act of 1934). Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 58,780,879 shares of Common Stock, par value $.001, were outstanding on August 11, 2007. MILLENNIUM CELL INC. (a development stage enterprise) Index PART I - FINANCIAL INFORMATION Page Item 1. Financial Statements (Unaudited) Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 1 Consolidated Statements of Operations – Three and six months ended June 30, 2007 and 2006 and cumulative amounts from inception 2 Consolidated Statements of Cash Flows – Six months ended June 30, 2007 and 2006 and cumulative amounts from inception 3 Consolidated Statements of Stockholders’ Equity – Six months ended June 30, 2007 4 Notes to Consolidated Financial Statements – June 30, 2007 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 21 PART II - OTHER INFORMATION Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 22 Item 5. Other Information 23 Item 6. Exhibits 23 Unless the context otherwise requires, all references to “we,” “us,” “our” and the “Company” include Millennium Cell Inc., and its wholly-owned subsidiary, Gecko Energy Technologies, LLC. Unless the context otherwise requires, all references herein to our Series A Preferred Stock or Series A, Series B Preferred Stock or Series B and Series C Preferred Stock or Series C are references to our Series A2-0 Convertible Preferred Stock, Series A2-1 Convertible Preferred Stock, Series A2-2 Convertible Preferred Stock, Series B-1 Convertible Preferred Stock and Series C2 Convertible Preferred Stock. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995). These forward-looking statements reflect our current view about future events and financial performance and are subject to risks and uncertainties. Statements contained herein that are not statements of historical fact may be deemed to be forward-looking information. When we use words such as “plan,” “believe,” “expect,” “anticipate,” “on target” and “intend” or similar expressions, we are making forward-looking statements. Investors should not rely on forward-looking statements because they are subject to a variety of risks, uncertainties and other factors that could cause actual results to differ materially from our expectations, and we expressly do not undertake any duty to update forward-looking statements or to publicly announce revisions to any of the forward-looking statements, whether as a result of new information, future events or otherwise. These factors include, but are not limited to, the following: (i) the cost and timing of development and market acceptance of, and the availability of components and raw materials required by, a hydrogen battery technology and hydrogen delivery system, (ii) the cost and the commercial availability of the quantities of raw materials required by the hydrogen fuel storage and delivery systems, (iii) competition from current, improving and alternate power technologies, (iv) our ability to raise capital at the times, in the amounts and at costs and terms that are acceptable to fund the development and commercialization of our hydrogen battery technology and hydrogen delivery system and our business plan, (v) our ability to protect our intellectual property, (vi) our ability to achieve budgeted revenue and expense amounts, (vii) our ability to generate revenues from the sale or license of, or provision of services related to, our technology, (viii) our ability to enter into agreements with collaborators and strategic partners and the failure of our collaborators and strategic partners to perform under their agreements with us, (ix) our ability to generate design, engineering or management services revenue opportunities in the hydrogen generation or fuel cell markets, (x) our ability to secure government funding of our research and development and technology demonstration projects, (xi) our ability to meet all applicable NASDAQ Capital Market listing requirements, and (xii) other factors discussed under the caption “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2006. PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) MILLENNIUM CELL INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, Assets 2007 2006 Current assets: Cash and cash equivalents $ 6,158,720 $ 4,358,040 Restricted cash 237,514 174,045 Accounts receivable - trade 25,000 75,000 Accounts receivable - government 588,596 523,878 Prepaid expenses 90,163 133,992 Deferred financing costs 153,643 92,532 Total current assets 7,253,636 5,357,487 Property and equipment, net 203,943 307,257 Intangibles, net 3,134,986 3,280,257 Restricted cash 588,972 846,767 Deferred financing costs 76,746 29,407 Security deposit 45,676 45,676 Total assets $ 11,303,959 $ 9,866,851 Liabilities and stockholders’ equity Current liabilities: Accounts payable $ 357,541 $ 352,480 Accrued expenses 1,194,847 1,016,198 Short-term portion of refundable grant obligation — 13,197 Deferred compensation 78,338 116,273 Deferred revenue 380,962 113,153 Short-term portion of redeemable Series C preferred stock, net of discount (Note 6) 2,047,034 2,356,375 Convertible unsecured debentures (Note 6) — 449,988 Total current liabilities 4,058,722 4,417,664 Redeemable Series C preferred stock, net of discount (Note 6) — 2,356,375 Convertible unsecured debenture, net of discount (Note 6) 4,970,137 — Debenture related liabilities (Note 6) 602,088 Refundable grant obligation 143,132 143,132 Commitments and contingencies Stockholders equity: Series A preferred stock, $.001 par value; 1,694,724 authorized shares, 293,874 issued and outstanding as of June 30, 2007 and December 31, 2006 4,527,417 4,527,417 Series B preferred stock, $.001 par value; 1,539,000 authorized shares, 71,429 issued and outstanding as of June 30, 2007 and December 31, 2006 1,074,620 1,090,773 Common stock, $.001 par value; authorized 120,000,000 shares and 56,070,629 and 51,401,215 shares issued and outstanding as of June 30, 2007 and December 31, 2006, respectively 56,070 51,401 Additional paid-in capital 109,448,511 105,486,561 Deficit accumulated during development stage (113,576,738 ) (108,206,472 ) Total stockholders’ equity 1,529,880 2,949,680 Total liabilities and stockholders’ equity $ 11,303,959 $ 9,866,851 See notes to financial statements 1 MILLENNIUM CELL INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Six Months Six Months Cumulative Ended Ended Ended Ended Amounts June 30, 2007 June 30, 2006 June 30, 2007 June 30, 2006 From Inception Revenue $ — $ 12,222 $ 67,700 $ 82,104 $ 2,091,237 Cost of revenue — 12,222 61,595 82,104 1,959,697 Gross margin — — 6,105 — 131,540 Product development and marketing 1,107,903 829,885 2,077,621 1,735,073 28,632,656 General and administrative 915,294 1,035,105 1,710,310 2,053,842 31,217,352 Restructuring expense — 104,982 Non-cash charges (Note 4) 264,284 2,460,055 481,155 2,650,641 32,773,242 Depreciation and amortization 215,886 78,138 441,851 215,325 3,926,857 Research and development 192,202 26,366 293,429 222,349 10,391,958 Total operating expenses 2,695,569 4,429,549 5,004,366 6,877,230 107,047,047 Loss from operations (2,695,569 ) (4,429,549 ) (4,998,261 ) (6,877,230 ) (106,915,507 ) Interest (income)expense, net (32,970 ) 211,726 372,005 373,559 5,123,958 Equity in losses of unconsolidated subsidiary (Note 9) — 84,107 — 137,407 1,190,900 Loss before income taxes (2,662,599 ) (4,725,382 ) (5,370,266 ) (7,388,196 ) (113,230,365 ) Benefit from income taxes — 1,804,508 Net loss (2,662,599 ) (4,725,382 ) (5,370,266 ) (7,388,196 ) (111,425,857 ) Series B Preferred Stock dividends 18,750 6,575 37,500 6,575 81,884 Preferred stock amortization — (2,150,881 ) Net loss applicable to common stockholders $ (2,681,349 ) $ (4,731,957 ) $ (5,407,766 ) $ (7,394,771 ) $ (113,658,622 ) Loss per share — basic and diluted $ (.05 ) $ (.10 ) $ (.10 ) $ (.16 ) $ (3.32 ) Weighted — average number of shares outstanding 54,867,421 48,358,350 54,038,470 47,662,882 34,249,772 See notes to financial statements 2 MILLENNIUM CELL INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Sixmonths Sixmonths Cumulative Ended Ended Amounts June 30, June 30, From 2007 2006 Inception Operating activities Net loss $ (5,370,266 ) $ (7,388,196 ) $ (111,425,857 ) Adjustments to reconcile net loss to net cash used in operation activities Depreciation and amortization 441,851 215,325 3,926,857 Amortization of discount on unsecured debentures and preferred stock 392,856 119,537 3,181,019 Amortization of deferred financing costs 132,897 66,635 1,643,671 Non-cash interest charges 62,495 213,772 774,783 Beneficial conversion feature 283,500 105,000 2,442,582 Losses on investment in unconsolidated subsidiary — 137,407 1,190,900 Non-cash charges 481,155 2,650,641 32,773,242 Changes in operating assets and liabilities: Accounts receivable (14,718 ) 33,714 (613,596 ) Prepaid expenses and other assets 43,829 163,528 (135,838 ) Accounts payable and accrued expenses (670,126 ) (383,589 ) 1,755,039 Deferred revenue 267,809 — 2,780,950 Net cash used in operating activities (3,948,718 ) (4,066,226 ) (61,706,248 ) Investing activities Purchase of property and equipment — — (2,885,446 ) Patent registration costs (190,385 ) (82,422 ) (1,292,892 ) Investment in affiliate — (563,318 ) (1,163,539 ) Acquisition of Gecko, net of cash acquired — — (856,078 ) (Increase)/decrease in restricted cash 194,326 256,578 (826,485 ) Net cash used in investing activities 3,941 (389,162 ) (7,024,440 ) Financing activities Proceeds from sale of common stock — — 39,394,207 Underwriting and other expenses of initial public offering — — (3,669,613 ) Proceeds from issuance of debentures 6,000,000 — 27,428,806 Proceeds from redeemable Series C preferred stock — — 10,000,000 Proceeds from Series B preferred stock — 1,250,000 1,250,000 Deferred financing costs (241,346 ) — (1,523,002 ) Capital lease obligation payments — (6,173 ) (86,184 ) Payments from capital contribution — — (400,000 ) Proceeds from capital contribution — — 500,000 Payment of note payable — — (250,000 ) Series B dividends paid — — (44,384 ) (Payments)/proceeds from grant, net (13,197 ) (49,611 ) 143,132 Proceeds from sale of preferred stock — — 2,146,446 Net cash provided by financing activities 5,745,457 1,194,216 74,889,408 Net increase (decrease) in cash and cash equivalents 1,800,680 (3,261,172 ) 6,158,720 Cash and cash equivalents, beginning of period 4,358,040 11,675,877 — Cash and cash equivalents, end of period 6,158,720 8,414,705 6,158,720 See notes to financial statements Please see note 8 for supplemental cash flow information 3 MILLENNIUM CELL INC. (A DEVELOPMENT STAGE ENTERPRISE) CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Additional Total Common Stock Paid-in Series A Series B Accumulated Stockholders’ Shares Amount Capital Preferred Preferred Deficit Equity Balance at December 31, 2006 51,401,215 $ 51,401 $ 105,486,561 $ 4,527,417 $ 1,090,773 $ (108,206,472 ) $ 2,949,680 Issuance of common stock from conversion of debentures and Series C preferred stock 4,006,101 4,006 3,271,994 — — — 3,276,000 Beneficial conversion feature on private placement transactions — — 283,500 — — — 283,500 Issuance of stock for BOD compensation 4,461 4 4,546 — — — 4,550 Issuance of common stock for interest payments 67,967 68 63,189 — — — 63,257 Issuance of common stock for 401(k) 99,485 100 93,418 — — — 93,518 Issuance of restricted stock for merit awards 491,400 491 (491 ) — Stock based compensation expense — — 262,380 — — — 262,380 Deferred compensation plan — — 4,761 — — — 4,761 Warrant adjustment — — 16,153 — (16,153 ) — — Series B preferred dividends — — (37,500 ) — — — (37,500 ) Net loss — (5,370,266 ) (5,370,266 ) Balance at June 30, 2007 56,070,629 $ 56,070 $ 109,448,511 $ 4,527,417 $ 1,074,620 $ (113,576,738 ) $ 1,529,880 See notes to financial statements 4 MILLENNIUM CELL INC. (A DEVELOPMENT STAGE ENTERPRISE) NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—BASIS OF PRESENTATION The consolidated financial statements include the accounts of Millennium Cell Inc. and its wholly owned subsidiary, Gecko Energy Technologies, LLC, (“Gecko”). Gecko, a fuel cell technology company, was acquired by Millennium Cell Inc. on December 29, 2006. All inter-company transactions and accounts have been eliminated. The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all known adjustments (which consist primarily of normal recurring adjustments) considered necessary for a fair presentation have been included. The interim statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2006. NOTE2—NEW ACCOUNTING PRONOUNCEMENTS In September 2006, the Financial Accounting Standards Board(“FASB”) issued Statement of Financial Accounting Standards (“SFAS”) No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 will be applied under other accounting principles that require or permit fair value measurements, as this is a relevant measurement attribute. This statement does not require any new fair value measurements. SFAS 157 is effective for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. The Company does not expect this statement to have a material effect on its consolidated financial statements. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities – Including an Amendment of FASB Statement No. 115 (“SFAS 159”).This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective of FAS 159 is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. Most of the provisions of this statement apply only to entities that elect the fair value option. However, the amendment to FASB Statement No. 115, Accounting for Certain Investments in Debt and Equity Securities, applies to all entities with available-for-sale and trading securities.SFAS 159 permits entities to make an irrevocable election to carry almost any financial instrument at fair value.Upon adoption of SFAS 159, when an entity elects to apply the fair value option to specific items, the entity reports the difference between the carrying value and the fair value of the items as a cumulative-effect adjustment to the opening balance of retained earnings.A business entity will report unrealized gains and losses on items for which the fair value option has been elected in earnings at each subsequent reporting date.SFAS 159 is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007, or beginning in fiscal 2008 for the Company.The Company is currently evaluating whether they will elect to apply the fair value option to the Company’s assets and liabilities and the impact of the election on the consolidated financial statements. 5 NOTE 3—EARNINGS PER SHARE Basic earnings per share (“EPS”) are computed by dividing income available to common stockholders by the weighted average number of common shares actually outstanding for the period. Diluted EPS reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock or resulted in the issuance of common stock that then shared in the earnings of the Company. All such securities were anti-dilutive for all periods presented. NOTE 4—INCOME TAXES The Company adopted the provisions of Financial FIN48 on January 1, 2007. FIN 48 is an interpretation of SFAS Statement No.109, “Accounting for Income Taxes” (SFAS No.109), which clarifies the accounting for uncertainty in income taxes. FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. The interpretation requires that the Company recognize in the financial statements the impact of a tax position if that position is more likely than not of being sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on derecognition of a previously recognized tax position, classification, interest and penalties, accounting in interim periods and disclosures. The provisions of FIN 48 are effective beginning January1, 2007 with the cumulative effect of the change in accounting principle recorded as an adjustment to the opening balance of retained earnings. The Company currently has a full valuation allowance against its net deferred tax assets and has not recognized any benefits from tax positions in earnings. Accordingly, the adoption of the provisions of FIN 48 did not have a material impact on the Company’s financial statements. The Company will recognize potential interest and penalties related to income tax positions as a component of the Provision for Income Taxes (or alternatively - “operating expenses”) on the consolidated statements of income in any future periods in which the Company must record a liability related to income tax positions. Since the Company has not recorded a liability related to income tax positions at June 30, 2007, there would be no impact to the Company’s effective tax rate. The Company does not anticipate that total unrecognized tax benefits will significantly change during the next twelve months. The Company is no longer subject to federal or state income tax examinations for years prior to 2003. NOTE 5—STOCK BASED COMPENSATION In July 2000, the Company adopted the Amended and Restated 2000 Stock Option Plan and reserved 6,000,000 shares of common stock, which includes shares that are allotted under the 401(k) plan. The plan provides for the granting of the following types of awards: stock options, stock warrants, stock appreciation rights, restricted stock awards, performance unit awards and stock bonus awards. Stock awards issued under this plan have a life of ten years and generally vest ratably over three to five years. The specific terms and conditions of awards granted under the plan are specified in a written agreement between the Company and the participant. Stock Options The Company has awarded stock options to certain employees and directors. Stock options awarded to directors vest immediately. Stock options awarded to employees typically vest over three years. The Company issued 50,000 options to an officer during the six months ended June 30, 2007.The fair value of the options issued was calculated using the Black-Scholes option pricing model with the following assumptions: fair value option price— $0.65; risk-free interest rate— 5.16%; dividend yield— 0%; expected volatility (based on historical volatility)— 75%; and expected life— 10years. 6 Option activity for all outstanding options, vested and nonvested, from January1, 2007 through June 30, 2007 was as follows: Shares Weighted- Average Exercise Price Weighted- Average Remaining Contractual Life (In years) Aggregate Intrinsic Value Outstanding at December31,2006 3,911,655 $ 3.44 5.4 — Granted 50,000 0.65 10.0 — Exercised — Forfeited and cancelled — Outstanding at June 30, 2007 3,961,655 $ 3.41 4.9 $ — Vested and expected to vest at June 30, 2007 3,763,572 $ 3.41 4.9 $ — Exercisable at June 30, 2007 3,669,867 $ 3.64 4.8 $ — The aggregate intrinsic value in the table above represents the total intrinsic value (the difference between the closing stock price on the last trading day of the second quarter of 2007 and the exercise price, multiplied by the number of in-the-money options) that would have been received by the option holders had all option holders exercised their options on June 30, 2007. The intrinsic value changes based on the fair market value of the Company’s common stock. As of June 30, 2007, there was $0.2million of total unrecognized compensation expense related to stock options which is expected to be recognized over a weighted-average period of 1.5years. Restricted Stock Awards Restricted stock awards vest in five years, or earlier, upon meeting certain accelerated vesting criteria, as defined. Restricted stock awards are stock-based awards for which the employee or director does not have a vested right to the stock (“nonvested”) until the requisite service period has been rendered or the required financial performance factor has been reached for each pre-determined vesting date. Restricted stock awards are generally subject to forfeiture if the employee is not employed or a director is not a member of the board of directors on the vesting date. Prior to vesting, restricted stock awards have all of the rights of common stock (other than the right to sell or otherwise transfer). The fair value of restricted stock awards is based on the market price of the Company’s common stock on the grant date of the award. As of June 30, 2007 and 2006, the Company had issued an aggregate of 491,400 and 465,400 shares of restricted stock to employees with a fair market value of $471,744 and $763,256, respectively. These shares will vest in five years, or earlier, upon meeting certain accelerated vesting criteria, as defined. During the six months ended June 30, 2007 and 2006, the Company recorded $197,968 and $139,000, respectively in non-cash charges for restricted stock issued to employees. The Company will recognize additional non-cash charges of $197,968 in the remainder of 2007 and an additional $910,350 of non-cash charges will be amortized through 2011, or earlier if other accelerated vesting features are met. 7 Changes in nonvested restricted stock awards during the six months ended June 30, 2007 were as follows: Number of Shares Weighted- Average Grant Date Fair Value Nonvested at December31, 2006 736,480 $ 1.88 Granted 491,400 0.97 Vested (50,000 ) 1.50 Forfeited (81,640 ) 1.71 Nonvested at June 30, 2007 1,096,240 $ 1.88 As of June 30, 2007, there was $1.2 million of unrecognized stock-based compensation expense related to nonvested restricted stock awards. This expense will be recognized as the shares vest. Non-Cash Charges The following is a breakdown by function of non-cash charges for stock-based awards and Series A Preferred Stock issued in the second quarter of 2006 (see Note 7) for the three and six months ended June 30: Three months ended June, 30 Six months ended June, 30 2007 2006 2007 2006 Product development andmarketing $ 21,303 $ 2,129,474 $ 42,606 $ 2,145,253 General and administrative 234,832 324,946 422,252 494,118 Research and development 8,149 5,635 16,297 11,270 Total $ 264,284 $ 2,460,055 $ 481,155 $ 2,650,641 NOTE 6—CONVERTIBLE DEBENTURES AND REDEEMABLE SERIES C PREFERRED STOCK AmendedConvertible Debentures On November 8, 2005, the Company issued a $2.4million unsecured convertible debenture with a maturity date of September 30, 2007 (the “Amended Convertible Debentures”). In accordance with EITF 00-27 (“Application of Issue No. 98-5 to Certain Convertible Instruments”) and EITF 98-5 (“Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios”), the Company records a Beneficial Conversion Feature (“BCF”) if theAmended Convertible Debentures are converted into common stock at a discount. In 2006, the Company converted $1.95 million of theAmended Convertible Debentures into 1,352,462 shares of the Company’s common stock and recorded a BCF charge of $136,500 associated with the conversions. In the first half of 2007, the Company converted the remaining $450,000 of theAmended Convertible Debentures into 533,458 shares of the Company’s common stock and recorded a BCF charge of $31,500 associated with the conversion. Redeemable Series C Preferred Stock On April 25, 2005, the Company consummated a private placement financing transaction with seven institutional and accredited investors who paid $10 million for 10,000 shares of redeemable Series C. Each Series C share is initially convertible into 500 shares of our common stock, at any time, at an initial conversion price equal to $2 per share subject to adjustment based upon customary anti-dilution provisions, or a higher number of shares at a lower conversion price based upon the market price of our common stock during the ten trading days preceding conversion. The shares of Series C bear a 7% cumulative dividend payable quarterly in shares of common stock or cash, at the Company’s option and are junior to the Series A and Series B preferred stock in liquidation preference. The Series C is subject to mandatory redemption by the Company three years after issuance and can be settled in cash or with the Company’s common stock. As a result, the Series C is recorded as a liability in accordance with FAS 150 “Accounting for Certain Financial Instruments with Characteristics of both Liabilities and Equity”). Additionally, the Company issued to the Series C investors three-year warrants to purchase an aggregate of 1.25 million shares of the Company’s common stock at an exercise price equal to $2 per share, subject to adjustment based on customary antidilution protections. The warrants were valued at $1,021,928 at the date of issuance and were recorded as a discount to debt and as additional paid-in-capital on the balance sheet and are being amortized as interest expense throughout the term of the Series C or as they are converted, whichever comes first. In July 2007 the exercise price of the warrants was reduced to $0.60 per share if exercised on or before October 25, 2007 as part of the consideration given by the Company in exchange foran amendment to the terms of the 2007 Debentures and certain agreements associated with the initial sale of the 2007 Debentures bythe Company, described below.During the six months ended June 30, 2007 and 2006, the Company recorded $160,284 and $119,547, respectively for the amortization of the discount. 8 On February 15, 2007, the Company entered into agreements (the “Letter Agreements”) with each holder of Series C pursuant to which the Company agreed, between the date of such agreement and July 15, 2007, to deliver Company Interim Conversion Election Notices (as such term is defined in the Certificate of Designations of the Series C) to convert 50% of such holder’s shares of Series C into shares of the Company’s common stock during a four month period.On May 30, 2007, the Company and each holder of Series C amended the Letter Agreements to extend the four month period for conversions to five months.As provided in the Certificate of Designations of the Series C, the closing sale price for the Company’s common stock on the date immediately preceding the date of each Company Interim Conversion Election Notice must be at least 114% of the conversion price (if the applicable closing sale price is $1.25 or less) or 108% of the conversion price (if the applicable closing sale price is greater than $1.25), in order for the Company to cause such conversion. As a result, these conversions will result in BCF charges in accordance with EITF 00-27 (“Application of Issue No. 98-5 to Certain Convertible Instruments”) and EITF 98-5 (“Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios”) since the conversion price would be lower than the market price of the Company’s common stock on the date of the conversion. During the six months ended June 30, 2007, the Company converted $2,826,000 of the Series C into 3,472,643 shares of the Company’s common stock.These conversions fulfilled the Company’s obligations under the Letter Agreements.The Company recorded $252,000 in BCF expense related to conversions during the six months ended June 30, 2007. Under the Series C purchase agreement, the Company is required to restrict funds for future dividends to be paid to Series C holders. As a result, these funds, which amounted to approximately $1,800,000 at issuance, were classified as restricted cash on the balance sheet. According to the Series C purchase agreement, as dividends are issued or paid, and conversions are executed, the restricted cash is released ratably to non-restricted cash accounts. As of June 30, 2007, approximately $7.9 million of the Series C have been converted into 6,150,438 shares of the Company’s common stock and as a result, $1,594,188 has been released from restricted cash to date.During the six months ended June 30, 2007, the Company paid $105,024 in quarterly dividend payments for the Series C and issued 17,738 shares of common stock for Series C dividend payments valued at $11,814. These dividends were recorded as interest expense since the Series C was recorded as a liability. 2007 Convertible Debentures On February 16, 2007, the Company sold to six institutional and accredited investors $6,000,000 aggregate principal amount of unsecured convertible debentures due February 16, 2009 (the “2007 Debentures”), and warrants to purchase an aggregate of 1,824,105 shares of common stock at an exercise price of $1.14 per share.Under certain circumstances, the investors are able to convert the 2007 Debentures at 91% of the volume weighted average price of the Company’s common stock for the 10 consecutive trading days preceding the applicable notice of conversion. In July 2007, the Company and the investors executed a letter agreement in which they amended the 2007 Debentures and certain other agreements entered into by the Company and the investors in connection with the sale of the 2007 Debentures.Under the letter agreement the investors agreed to eliminate the registration obligations of the Company in exchange for (i) certain covenants by the Company to enable the investors to rely on Rule 144(d) for potential future sales of the common stock which underlies the convertible debt, (ii) a reduction of the initial conversion price of the 2007 Debentures from $1.42 to $1.00, and (iii) a reduction of the exercise price of those warrants previously issued to certain investors in connection with the Series C offering, as mentioned above.For a description of the amendment, please refer to the Company’s Current Report on Form 8-K filed with the SEC on July 26, 2007 and incorporated herein by reference. 9 Interest accrues on the 2007 Debentures at the prime rate (currently 8.25%) and is payable on a quarterly basis in shares of common stock (assuming satisfaction of certain Equity Conditions (as defined in the 2007 Debentures)) or, if the Company provides notice, it may elect to pay interest in cash. The Company currently does not meet the Equity Conditions due to the Company’s non-compliance with NASDAQ listing standards and thus it is required to pay such interest in cash (see Note 10). The fair value of the warrants, together with the fair value of conversion features and certainother contingentliabilities associated with the 2007 Debentures were recorded as a debt discount and as a liability under the caption “Debenture related liabilities” on the balance sheet upon issuance. The debt discount is amortized as interest expense throughout the term of the 2007 Debentures or as they are converted, whichever comes first. The Debenture related liabilities are marked to market each period end through interest expense. During the six months ended June 30, 2007, the Company recorded interest expense of $202,737 for the amortization of the debt discount for the 2007 Debentures and interest income of $671,128 for the marking to market of the debenture related liabilities. After giving effect to the letter agreement described above, the 2007 Debentures require that the Company maintain a ratio of unrestricted cash to unsecured debt as of the end of each fiscal quarter of (i) 0.5 to 1.0 (from July 25, 2007 through March 31, 2008) and (ii) 0.8 to 1.0 (from March 31, 2008 until maturity).In addition, the 2007 Debentures require that the Company’s common stock be listed on a national securities exchange (such as the NASDAQ Capital Market).Upon default of either of these covenants, the Company would be required to repay, in cash, 120% of theoutstanding principal amount, plus accrued and unpaid interest of the 2007 Debentures outstanding on the default date. NOTE 7—SERIES A AND SERIES B PREFERRED STOCK Series A and Series B Preferred Stock On April 25, 2005, the Company consummated the first closing under a joint development arrangement with The Dow Chemical Company (“Dow”). In connection with the closing, the Company issued 155,724 shares of Series A to Dow, each share of which is convertible into ten shares of the Company’s common stock. As a result of the Series A issuance in exchange for services rendered by Dow in conjunction with the joint development arrangement, the Company recorded a non-cash charge of $2,413,722 as product development expense based on the market value of the underlying common stock as of April 25, 2005. The Series A has substantially the same rights of our common stock, therefore the Series A was valued based on the closing price of the Company’s common stock on April 25, 2005. The purpose of the joint development arrangement isto enablethe two companies to jointly develop portable power solutions based on the Company’s Hydrogen on Demand® energy systems coupled with a fuel cell. The joint development arrangement has a three year term and each party may terminate the joint development arrangement under certain conditions. In July 2007, the Company and Dow amended the joint development arrangement.As amended, the joint development arrangement contemplates three milestones designed to culminate in a commercially viable hydrogen storage system for consumer electronics applications.For a description of the amendment to the joint development arrangement, please refer to the Company’s Current Report on Form 8-K, filed with the SEC on July 26, 2007 and incorporated herein by reference. Under the joint development arrangement, as amended, upon the successful completion of milestone 1 and 2, Dow has a right, but not an obligation, to purchase a number of shares of the Company’s Series B which is convertible into a number of shares of the Company’s common stock that could be purchased for $1,250,000 (based upon a purchase price equal to the volume weighted average price for the 30-trading day period prior to the date of issuance). If Dow purchased shares of the Company’s Series B , Dow would also receive warrants to purchase a number of shares of the Company’s common stock that equals 25% of the number of shares of common stock issuable upon conversion of the Series B. If Dow elects not to purchase shares of the Company’s Series B upon the achievement of any milestone, the Company would be obligated to issue to Dow a lesser number of additional shares of Series A in consideration for Dow’s human resource and intellectual property contributions to the Company.Upon the achievement of milestone 3, Dow will only receive a number of shares of the Company’s common stock with a market value (calculated using the volume weighted average price for the 30-trading day period prior to the date of issuance) equal to the greater of 1% of the Company’s fully diluted outstanding shares or $250,000.If such issuance would cause Dow to beneficially own more than 9.9% of the Company’s outstanding common stock (the “9.9% Limit”), then the Company is obligated to pay to Dow in cash the value of those shares that would exceed the 9.9% Limit in lieu of their issuance.Dow does not have the right to purchase any shares of the Company’s Series B in connection with the achievement of milestone 3. 10 On May 3, 2006, the Company and Dow agreed that the first milestone under the joint development arrangement was met. Dow elected to purchase 71,429 shares of Series B Preferred Stock for $1,250,000, and received detachable warrants to purchase 178,571 shares of the Company’s common stock with an exercise price of $2.10 per share which were recorded as a discount to Series Bfor $159,227 based on the fair value of the warrants at the date of the issuance. The Series B was initially convertible into ten shares of the Company’s common stock. As a result of anti-dilution adjustments to the conversion price of the Series B, each share of Series B is currently convertible into approximately sixteen shares of the Company’s common stock.As provided by the July 2007 amendment to the joint development arrangement, the Series B is subject to weighted average anti-dilution protection.The shares of Series B bear a 6% cumulative dividend payable in shares of common stock or cash, at the Company’s option.
